Per Curiam. The petitioners in this action seek a stay which would prohibit the Pulaski County Election Commission from placing proposed initiated ordinance #1 and proposed initiated ordinance #2 on the election ballot November 6, 1984. In order that the matter can be head in a timely manner, the following preliminary orders áre entered: 1. The motion to consolidate appeals is granted. 2. The motion to advance the cases on this docket is granted. 3. Oral arguments on the motion for a temporary stay will be heard on October 10, 1984 at 1 p.m. in the courtroom of the Supreme Court. 4. The motion to expedite the briefing schedule is granted. The petitioners’ brief is due on October 12, 1984. The respondents’ brief is due on October 15, 1984. The reply brief is due on October 17, 1984. Hubbell, C.J., and Hollingsworth, J., not participating.